*543MEMO OPINION
PER CURIAM:
Original proceeding.
In this cause petitioner, an inmate of the Wyoming State Penitentiary, appearing pro se, seeks a writ of habeas corpus to dismiss a detainer filed against him for parole violation.
From the allegations of the petition Johnson asserts that he is restrained of his liberty and is now confined in the Wyoming State Penitentiary at Rawlins, Wyoming.
A writ of habeas corpus will issue only when it will result in the release of the petitioner, such is not the case here.
The relief sought is denied and the proceeding is dismissed.
See C.J.S., Habeas Corpus, § 76.